PER CURIAM:
Terrell Anthony Hargrove appeals the district court’s order denying his motion, brought under 18 U.S.C. § 3582(c) (2012) and Federal Rule of Criminal Procedure 32, to correct errors in his presentence report. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hargrove, No. 3:06-cr-00026-JAG-1 (E.D.Va. Feb. 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.